Citation Nr: 0521968	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for hearing loss 
and tinnitus.  

In May 2005, a travel board hearing was held before the 
undersigned at the RO.  A copy of the transcript is in the 
claims folder.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Hearing loss was not manifested in service or for many 
years thereafter and a preponderance of the evidence is 
against a finding that the veteran's current hearing loss 
related is to service.

3.  There is no current medical diagnosis of tinnitus.  Even 
if there was a diagnosis of tinnitus, there is no evidence 
that tinnitus manifested in service or within one year of 
service discharge and a preponderance of the evidence would 
be against a finding that the veteran has tinnitus related to 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2003.  Since this letter fully provided notice of elements 
(1), (2), (3), and (4) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), he was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
text of 38 C.F.R. § 3.159 in the January 2004 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Service medical records and treatment records from Palo Alto 
VA Medical Center (VAMC) have been received and associated 
with the claims folder.  During the May 2005 hearing, the 
veteran indicated he had seen an audiologist in Salinas 
sometime before 1980.  While it is unlikely that evidence 
dated more than 30 years after service discharge would be 
probative, the veteran also did not provide any identifying 
information or an authorization for VA to obtain these 
records.  The record was held open for 30 days for the 
veteran to try and obtain or locate the records himself.  To 
date, nothing has been received and added to the record.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  VA afforded 
the veteran an audiological examination in June 2003.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2004).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107 (West 
2002).  

Service connection for hearing loss

The veteran contends that he was exposed to loud noise 
without ear protection while in service.  He states that he 
was instructed to open his mouth and turn his head to keep 
from breaking an eardrum when firearms were fired.  The 
veteran states that as a Gunnery Sergeant in a field 
artillery unit, he was exposed to loud noise in service.  
Specifically, he recalls one incident when he was exposed to 
high levels of noise when he manned a machine gun in battle 
with 105 Howitzers firing behind him all night. He asserts 
that he began experiencing hearing loss shortly after he was 
discharged from service when he was in his 20's and it has 
progressively worsened. 

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Service medical records are absent any complaints or 
treatment of hearing loss.  The examination at service 
discharge revealed hearing of whispered voice of 15/15 
bilaterally.   

The veteran applied for compensation in 1946 and 1966 and 
made no mention of hearing loss or tinnitus.  VA outpatient 
clinic records dated from 1980 to 1991 reflect treatment 
primarily for foot and skin problems, with no mention of 
auditory difficulty.  The Board reviewed treatment records 
from Palo Alto VAMC dated from January 2000 to May 2003, 
which reflect treatment for bilateral sensorineural hearing 
loss.  

The veteran was afforded a VA examination in June 2003.  The 
claims folder was made available to the examiner for review.  
It was reported that the veteran was first seen by the VA 
clinic in 1991 he indicated that he began experiencing 
hearing loss in the early 1980's.  However at this 
examination, he indicated that he started having problems 40 
years ago.  The veteran's history of noise exposure in 
service was noted.  He had been a gunnery sergeant in an 
artillery unit, and specifically recalled an incident of 
manning a machine gun in a battle with 105 Howitzers firing 
behind him all night.  He had also worked for 25 years for a 
sugar company, around crushers and mills, as a mechanic.  The 
diagnosis was mild to severe sensorineural hearing loss in 
the right ear and borderline normal to severe sensorineural 
hearing loss in the left ear.  

The examiner further commented that these results were 
consistent with his February 2000 examination and indicated a 
slow decreasing hearing sensitivity over the past 10 years 
with no threshold dropping more than 20 dB over that time.  
The examiner took into consideration the following factors:  
configuration of the veteran's hearing loss; degree of 
hearing loss; the veteran's report of onset in 1980's, 30 
years after discharge; no previous claims for service 
connection for hearing loss although numerous claims for 
service connection have been made; denial of tinnitus; family 
history of hearing loss with advancing age; and history of 
noise exposure in both military and civilian life.  Based on 
all these factors, the examiner found it was not likely that 
hearing loss was related to time spent in military. 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of  
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service..."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  The Court has clarified 
that the term 'service connection' is used in section 1154(b) 
to refer to proof of incurrence or aggravation, rather than 
to the legal standard for entitlement to payments for 
disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  The Court has 
explained that the provision of this section does not provide 
a substitute for medical nexus evidence, but rather serves 
only to reduce the evidentiary burden for combat veterans 
with respect to the submission of evidence of incurrence or 
aggravation of an injury or disease in service.  Kessel v. 
West, 13 Vet. App. 9, 16-19 (en banc) (citations omitted) 
(overruling Arms v. West, 12 Vet. App. 188 (1999), to the 
extent that the decision might be read as establishing by 
holding or implying in dicta that once a combat veteran has 
established 'service connection' under 1154(b), his claim may 
only be denied if the evidence to the contrary rises to the 
level of "clear and convincing" evidence).

The Board acknowledges the veteran's assertion that as a 
gunnery sergeant in a field artillery unit he was exposed to 
loud noise and acoustic trauma.  Service records confirm that 
he was a Sergeant and served in the 205th Field Artillery.  
However, a clear preponderance of the evidence reflects that 
his current hearing loss and tinnitus are not related to any 
acoustic trauma suffered in service.   

There was no finding of hearing loss in service and no 
manifestation of a sensorineural hearing loss within one year 
of discharge.  The veteran initially indicated in 1991 that 
he began experiencing hearing loss in the 1980's.  At the 
most recent VA examination, he indicated that he began having 
hearing loss 40 years ago, for which there are no documented 
findings or complaints.  In any case, there were no 
documented findings until 45 years post-service discharge; 34 
years post service discharge if using the date of onset the 
veteran initially gave; or approximately 17 years post 
service discharge if using the latest date of onset the 
veteran gave.  Giving the benefit of the doubt to the 
veteran, the earliest date of onset is still almost 2 decades 
post-service discharge.  

The Board also notes that the veteran has previously applied 
for service connection for other disabilities but did not 
apply for service connection for hearing until April 2003.  
Additionally, the veteran worked as a mechanic for a sugar 
company for 25 years working on industrial equipment, 
including crushers and mills.  Clinical records dated in the 
1980's do not even refer to auditory complaints.  

While there is competent evidence to support the veteran's 
contention for acoustic trauma in service, it does not 
establish the onset of hearing loss in service or that 
current hearing loss is related to active service.  The Court 
has held that lay persons, such as the veteran, are no 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

For all of these reasons, the Board finds a clear 
preponderance of the evidence is against a finding that 
current hearing loss is related to his active service.

Service connection for tinnitus

During the May 2005 hearing, the veteran indicated that he 
had tinnitus on a daily basis.  He contends that he has had a 
ringing, buzzing, high-pitched noise sensation since shortly 
after service discharge.

The Board has reviewed all the evidence in the claims folder.  
Service medical records do not reflect any findings or 
complaints of ringing in the ear.  The examination at service 
discharge did not indicate any hearing abnormality.  During 
the last VA examination in June 2003, the veteran 
specifically denied tinnitus.  The examiner mentioned that 
the veteran denied tinnitus on several different occasions in 
her report.  The first complaint of tinnitus was not until 
the May 2005 hearing.  

Based on the information in the record, the Board concludes 
that the veteran does not have a current diagnosis of 
tinnitus.  Even if there was a diagnosis of such, the Board 
would conclude that tinnitus was not incurred in service and 
it may not be presumed to have been incurred therein.  There 
is no evidence of tinnitus in service.  The examination at 
service discharge did not indicate tinnitus was present.  
There is no medical evidence of tinnitus.  The first mention 
of tinnitus is in the veteran's May 2003 claim, which is 
nearly six decades post-service discharge.  There is no 
competent evidence suggesting that the veteran has a 
diagnosis of tinnitus or that tinnitus was a result of or 
related to his active service.  

The Board notes the veteran's contention that his disability 
was a result of service.  As previously discussed, the 
veteran is qualified to make observations regarding exposure 
to acoustic trauma and describe any symptoms he experienced, 
but he is not authorized to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Service connection for tinnitus is 
not warranted.


ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for tinnitus is denied.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


